IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00304-CV
 
 
In the Interest of
Z.W.H., D.R.H., P.J.H.,
P.W.H., and G.M.H., Children
 
 
 

From the 19th District Court
McLennan County, Texas
Trial Court # 95-3329-1
 

DISSENTING OPINION FROM DENIAL OF MOTION FOR REHEARING

 




            In
a separate order issued in this cause on this same date, we are granting the
relief requested in the motion for rehearing by withdrawing our earlier
judgment and correcting an alleged error in our original assessment of costs.  I would not grant the relief requested in the
motion for rehearing without first requesting a response.  Tex.
R. App. P. 49.2.
The Attorney General=s
motion for rehearing asks us to reconsider our judgment assessing costs against
the State when acting under Title IV-D.   I have long been opposed to any effort to re‑write,
modify, or respond to arguments made in a motion for rehearing without
requesting a response.  Campbell v.
State, 128 S.W.3d 662, 680 (Tex. App.CWaco 2004, order) (Gray, C.J., dissenting); see
also T.C. & C. Real Estate Holding, Inc. v. Sherrod, No. 10‑00‑002‑CV
(Tex. App.CWaco
Nov. 14, 2001, order) (Gray, J., dissenting) (not designated for publication); In
re J.F.C., 57 S.W.3d 66, 76 (Tex. App.CWaco 2001) (Gray, J., dissenting), rev’d,
96 S.W.3d 256 (Tex. 2002).
We should first request a response; and after
giving the appellee a chance to respond, only then should we grant the relief
requested.  Because the majority does
not, I respectfully dissent from the denial of the motion for rehearing.
 
TOM GRAY
Chief Justice
 
Dissenting
opinion from denial of motion for rehearing
  delivered and filed June 16,
 2004
Publish